REINHARDT, Circuit Judge,
dissenting in part:
I concur in the majority’s holding that Green is not entitled to habeas relief with respect to his conviction. I dissent, however, from its holding that the enhancement is consistent with Jackson v. Virginia, even under AEDPA. The enhancement is applicable only one of three conditions is met: The defendant must be “convicted of a felony committed for the benefit of, at the direction of, or in association with any criminal street gang.” Cal. Pen.Code § 186.22(b). It is clear from the state court’s opinion that it concluded that the first of these conditions, the defendant’s desire to benefit the gang, was the sole basis for the jury’s finding. I do not believe that the majority could say that the state court erred in this regard. Nor would it be appropriate for it to reject the state court’s characterization of jury’s verdict. Moreover, although, under AEDPA, we may be able to look to legal theories other than those on which the state court relied when we examine whether the court’s decision constitutes an unreasonable application of Supreme Court law, we cannot change the basis of a jury’s verdict in order to uphold a decision that violates a defendant’s constitutional rights. Here, although the prosecution’s gang expert testified that the robbery in question could have benefited the gang to which Green allegedly belonged in various ways, there was simply no evidence offered to prove that the instant robbery was, in fact, committed in order to yield these benefits. In short, the evidence presented at trial was clearly insufficient to prove beyond a reasonable doubt that the crime was committed “for the benefit” of a gang. In reaching the opposite conclusion, the state court unreasonably applied Jackson. Accordingly, I would direct the district court to grant the writ *609of habeas corpus with respect to the three year enhancement.